DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed 22 January 2021
Claims 1-5 are currently pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2021 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  

Specification
The disclosure is objected to because of the following informalities:
In paragraph 72, the examiner believes that “blind are” should be replaced with “blind area”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US PG Pub. 2018/008634, hereinafter "Fujisawa ") in view of Kumagai (US PG Pub. 2019/0023241, hereinafter "Kumagai").
Regarding claim 1, Fujisawa disclose a driving assist system that assists driving of a vehicle, the driving assist system (see at least Fujisawa Figure 2, human machine interface control unit (HCU)1) comprising: 
a processor (see at least Fujisawa Figure 3 ¶60 “the processor 71” and processor of ECU 91); 
and a memory that stores driving environment information indicating a driving environment for the vehicle (see at least Fujisawa Figure 2, front camera unit 92 and radar units 93, 94, memory 73 and memory as part of peripheral monitoring ECU 91, ¶53 “The peripheral monitoring ECU 91 is mainly configured by a microcomputer including a processor and a memory. The peripheral monitoring ECU 91 is communicatively connected to the front camera unit 92, the radar units 93 and 94, and the communication bus 99. The peripheral monitoring ECU 91 combines items of information acquired from the respective units 92 and 93 to detect relative positions or the like of a moving object and a stationary object present in the traveling direction (hereinafter referred to as “detection objects”). The peripheral monitoring ECU 91 further detects relative positions or the like of detection objects present on the rear side based on information acquired from the radar units 94. The peripheral monitoring ECU 91 outputs monitoring information which includes relative position information indicating relative positions of vehicles traveling ahead and parallel around the self-vehicle A, relative position information indicating relative positions of pedestrians or the like present around the self-vehicle A, and shape information indicating shapes of mark lanes in the traveling direction of the self-vehicle A, and others, to the communication bus 99.”), wherein 
a deceleration target includes at least one of a preceding vehicle, a mandatory stop line, a mandatory stop sign, a traffic signal, and a stop line before the traffic signal, each of which exists ahead of the vehicle (see at least Fujisawa Figure 28, signal Sg,) 
a risk factor includes at least one of a pedestrian, a bicycle, a motorcycle, an oncoming vehicle, and a parked vehicle, each of which exists ahead of the vehicle, the processor is configured to execute (see at least Fujisawa Figure 28, pedestrian P1) 
deceleration assist control that automatically decelerates the vehicle before the deceleration target based on the driving environment information (see at least Fujisawa ¶¶ 60, 61 “The vehicle control ECU 70 performs a plurality of driving assist functions for controlling a driving force, a braking force, a steering force, and the like of the self-vehicle A to assist or substitute for a driving operation performed by the driver…An adaptive cruise control (ACC) function unit 81 adjusts a driving force and a braking force, based on monitoring information acquired from the peripheral monitoring ECU 91 and indicating information about a vehicle traveling ahead to realize an ACC function for controlling a traveling speed of the self-vehicle A (see FIG. 1). The ACC assists or substitutes for an acceleration/deceleration operation included in a plurality of driving operations performed by the driver.”)
risk avoidance control that automatically performs at least one of steering and deceleration of the vehicle so as to avoid the risk factor based on the driving environment information (see at least Fujisawa ¶ (see at least Fujisawa ¶¶ 60, 64 “The vehicle control ECU 70 performs a plurality of driving assist functions for controlling a driving force, a braking force, a steering force, and the like of the self-vehicle A to assist or substitute for a driving operation performed by the driver…The LKA function unit 82 and the LCA function unit 83 control steering based on the target steering direction and the target steering amount calculated by the traveling track setting unit 84. The traveling track setting unit 84 is capable of outputting steering information indicating the target steering direction and the target steering amount to the communication bus 99.”); and 
a notification process that notifies a driver of the vehicle of the deceleration target or the risk factor (see at least Fujisawa Figure 28, 29 which shows only one notification is provided at a time) and 
the notification process includes notifying the driver of not the deceleration target but the risk factor in a period in which both the deceleration assist control and the risk avoidance control operate concurrently (see at least Fujisawa Figure 28,  29 between time t3 and t33, wherein the light emission is turned on from t3 to t33 and light emission related to the traffic light signal is turned off and the light emission is turned on related to the pedestrian and ¶¶ 149, 150 “ When the rise of the risk level from a risk level Rpt determined at a change of the visual line becomes equivalent to or larger than a threshold Δth.sub.L of a change amount set beforehand (Rp2, t.sub.33), the pedestrian P1 is selected again as a risk target corresponding to a warning target by the light emission spot 51. Accordingly, display of the second light emission spot 51b is suspended. After the second light emission spot 51b is turned off, the light emission spot 51 shifts from the display position of the second light emission spot 51b toward the display position of the first light emission spot 51a indicating the latest direction of the pedestrian P1. Accordingly, the visual line of the driver is guided toward the pedestrian P1 again.”).
Fujisawa discloses that the vehicle can have driving assist functions for controlling the braking and the steering in response to information acquired from the peripheral monitoring ECU 91 which monitors the environment with cameras and radar (see at least ¶¶ 60-63) and thus it is capable of decelerating before the deceleration target and avoid the risk factor based on the environment information.  However, in the interest of compact prosecution the examiner provides an additional reference.  Fujisawa does not explicitly disclose controlling the braking based on the deceleration target in the above example (signal) or steering or braking to avoid the risk factor (pedestrian).  
Kumagai teaches disclose controlling the braking based on the deceleration target in the above example (signal) or steering or braking to avoid the risk factor (pedestrian) (see at least Kumagai Figure 5, and ¶ 48 for controlling braking based on deceleration target and Figure 6 and ¶¶ 58-59 for controlling braking based on a risk factor).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa with the control of Kumagai in order to avoid collision (see Kumagai, ¶ 3, avoid contact with the operation targets).  
Regarding claim 2, Fujisawa disclose a driving assist system that assists driving of a vehicle, the driving assist system (see at least Fujisawa Figure 2, human machine interface control unit (HCU)1) comprising: 
a processor (see at least Fujisawa Figure 3 ¶60 “the processor 71” and processor of ECU 91); 
and a memory that stores driving environment information indicating a driving environment for the vehicle (see at least Fujisawa Figure 2, front camera unit 92 and radar units 93, 94, memory 73 and memory as part of peripheral monitoring ECU 91, ¶53 “The peripheral monitoring ECU 91 is mainly configured by a microcomputer including a processor and a memory. The peripheral monitoring ECU 91 is communicatively connected to the front camera unit 92, the radar units 93 and 94, and the communication bus 99. The peripheral monitoring ECU 91 combines items of information acquired from the respective units 92 and 93 to detect relative positions or the like of a moving object and a stationary object present in the traveling direction (hereinafter referred to as “detection objects”). The peripheral monitoring ECU 91 further detects relative positions or the like of detection objects present on the rear side based on information acquired from the radar units 94. The peripheral monitoring ECU 91 outputs monitoring information which includes relative position information indicating relative positions of vehicles traveling ahead and parallel around the self-vehicle A, relative position information indicating relative positions of pedestrians or the like present around the self-vehicle A, and shape information indicating shapes of mark lanes in the traveling direction of the self-vehicle A, and others, to the communication bus 99.”), wherein 
a deceleration target includes at least one of a preceding vehicle, a mandatory stop line, a mandatory stop sign, a traffic signal, and a stop line before the traffic signal, each of which exists ahead of the vehicle (see at least Fujisawa Figure 28, signal Sg,) 
a risk factor includes at least one of a pedestrian, a bicycle, a motorcycle, an oncoming vehicle, and a parked vehicle, each of which exists ahead of the vehicle, the processor is configured to execute (see at least Fujisawa Figure 28, pedestrian P1) 
deceleration assist control that automatically decelerates the vehicle before the deceleration target based on the driving environment information (see at least Fujisawa ¶¶ 60, 61 “The vehicle control ECU 70 performs a plurality of driving assist functions for controlling a driving force, a braking force, a steering force, and the like of the self-vehicle A to assist or substitute for a driving operation performed by the driver…An adaptive cruise control (ACC) function unit 81 adjusts a driving force and a braking force, based on monitoring information acquired from the peripheral monitoring ECU 91 and indicating information about a vehicle traveling ahead to realize an ACC function for controlling a traveling speed of the self-vehicle A (see FIG. 1). The ACC assists or substitutes for an acceleration/deceleration operation included in a plurality of driving operations performed by the driver.”)
risk avoidance control that automatically performs at least one of steering and deceleration of the vehicle so as to avoid the risk factor based on the driving environment information (see at least Fujisawa ¶ (see at least Fujisawa ¶¶ 60, 64 “The vehicle control ECU 70 performs a plurality of driving assist functions for controlling a driving force, a braking force, a steering force, and the like of the self-vehicle A to assist or substitute for a driving operation performed by the driver…The LKA function unit 82 and the LCA function unit 83 control steering based on the target steering direction and the target steering amount calculated by the traveling track setting unit 84. The traveling track setting unit 84 is capable of outputting steering information indicating the target steering direction and the target steering amount to the communication bus 99.”); and 
a notification process that notifies a driver of the vehicle of the deceleration target or the risk factor (see at least Fujisawa, Figure 29 which shows only one notification is provided at a time) and 
the notification process includes a first notification process that notifies the driver of not the deceleration target but the risk factor in a first period (see at least Fujisawa Figure 29, time period t1 to t3, wherein the light emission is turned on from t1 to t3 and light emission related to the traffic light signal is turned off.), and 
the first period includes a period in which both the deceleration assist control and the risk avoidance control operate concurrently and a degree of urgency of the deceleration assist control is less than a threshold (see at least Fujisawa Figure 29 wherein, traffic signal risk Rs is below threshold ThL”.)
Fujisawa discloses that the vehicle can have driving assist functions for controlling the braking and the steering in response to information acquired from the peripheral monitoring ECU 91 which monitors the environment with cameras and radar (see at least ¶¶ 60-63) and thus it is capable of decelerating before the deceleration target and avoid the risk factor based on the environment information.  However, in the interest of compact prosecution the examiner provides an additional reference.  Fujisawa does not explicitly disclose controlling the braking based on the deceleration target in the above example (signal) or steering or braking to avoid the risk factor (pedestrian).  
Kumagai teaches disclose controlling the braking based on the deceleration target in the above example (signal) or steering or braking to avoid the risk factor (pedestrian) (see at least Kumagai Figure 5, and ¶ 48 for controlling braking based on deceleration target and Figure 6 and ¶¶ 58-59 for controlling braking based on a risk factor).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa with the control of Kumagai in order to avoid collision (see Kumagai, ¶ 3, avoid contact with the operation targets).  
Regarding claim 3, the combination of Fujisawa and Kumagai disclose the driving assist system according to claim 2, wherein 
the notification process further includes a second notification process that notifies the driver of not the risk factor but the deceleration target in a second period (see at least Fujisawa Figure 29, time period t3 to t33 where the light emission is turned on from t3 to t33), and 
the second period includes a period in which both the deceleration assist control and the risk avoidance control operate concurrently and the degree of urgency of the deceleration assist control is equal to or greater than the threshold (see at least Fujisawa Figure 29, time period t3 to t33 where the light emission is turned on from t3 to t33 and  ¶¶149, 150 “ When the rise of the risk level from a risk level Rpt determined at a change of the visual line becomes equivalent to or larger than a threshold Δth.sub.L of a change amount set beforehand (Rp2, t.sub.33), the pedestrian P1 is selected again as a risk target corresponding to a warning target by the light emission spot 51”…” Accordingly, display of the second light emission spot 51b is suspended. After the second light emission spot 51b is turned off, the light emission spot 51 shifts from the display position of the second light emission spot 51b toward the display position of the first light emission spot 51a indicating the latest direction of the pedestrian P1. Accordingly, the visual line of the driver is guided toward the pedestrian P1 again.”.
Regarding claim 4, the combination of Fujisawa and Kumagai disclose the driving assist system according to claim 2, wherein 
a situation in which the degree of urgency of the deceleration assist control is less than the threshold includes any of: 
a situation in which a time for the vehicle to reach the deceleration target is equal to or greater than a first threshold; 
a situation in which a distance between the vehicle and the deceleration target is equal to or greater than a second threshold; and 
a situation in which a first deceleration required by the deceleration assist control is less than a maximum realizable deceleration (see at least Fujisawa ¶61 which teaches “the ACC function unit 81 controls traveling of the self-vehicle A such that the self-vehicle A follows the vehicle traveling ahead with a constant distance kept between the self-vehicle A and the vehicle traveling ahead.” And Kumagai, ¶3  “When an operation target of the automatic emergency braking is a preceding vehicle, for example, estimated contact time may be determined on the basis of a distance from the own vehicle to the preceding vehicle and a relative speed of the own vehicle to that of the preceding vehicle. Further, a target deceleration rate of the automatic emergency braking may be calculated on the basis of the estimated contact time.” And ¶ 28 “Further, the target deceleration rate calculator 12 may calculate a rate of variation in deceleration rate required for the deceleration rate of the vehicle to reach the target deceleration rate. For example, the target deceleration rate calculator 12 may calculate jerk that is a temporal variation rate of deceleration rate.” ¶ 66 “One reason why the risk of contact is determined as being relatively high when the difference (D2−DR) is greater than the second threshold although the target deceleration rate D2 is equal to or smaller than the first threshold is as follows. For example, in a case where a preceding vehicle performs sudden deceleration as in the second example, a distance between the own vehicle and the preceding vehicle is decreased rapidly. In such a case, timing of intervention by means of the second braking may be made earlier, and the value of the reference deceleration rate DR may be therefore decreased. As a result, the difference (D2−DR) may be increased. When the difference (D2−DR) is relatively great as in the above-described case, it is highly possible that the behavior of the operation target varies suddenly, and therefore, the risk of contact may be determined as being relatively high.”)
Regarding claim 5, the combination of Fujisawa and Kumagai disclose discloses the driving assist system according to claim 1, wherein 
when the deceleration assist control and the risk avoidance control concurrently operate, the deceleration assist control requires a first deceleration, and the risk avoidance control requires a second deceleration, the processor decelerates the vehicle at a higher one of the first deceleration and the second deceleration (see at least Kumagai Figure 4 wherein there is a first deceleration rate corresponding to a deceleration target (e.g. a preceding vehicle) and a second deceleration rate D2 higher than the first D1, corresponding to a risk factor (pedestrian)  see accompanying discussion ¶ 48, 58-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwaskai (US PG Pub. 2020/0282986) discloses a second deceleration higher than the first and is pertinent at least to claim 5 (¶53 and Fig. 3).  
Lee (US PG Pub.2021/0129860) discloses determining a risk factor of an object and determining whether to notify the driver.  
Nagata (US PG Pub. 2019/0092320) discloses controlling a vehicle including deceleration assistance or avoidance steering assistance and preferentially controlling based on the closer of the plurality of target’s distance from the vehicle (see at least Fig. 6, ¶58-60).	
Kamatani et al. (US PG Pub 2021/0229660) is cited for being a related application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/J.M.A./Examiner, Art Unit 3662